SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

123
KA 12-01255
PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

AARON PAIGE, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (ROMANA A. LAVALAS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered July 5, 2012. Defendant was
resentenced upon his conviction of robbery in the first degree (three
counts) and burglary in the first degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously reversed on the law and the matter is remitted to Supreme
Court, Onondaga County, for further proceedings in accordance with the
same memorandum as in People v Paige ([appeal No. 1] ___ AD3d ___
[Mar. 25, 2016]).




Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court